DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 07/19/2022.
Claims 12-16 have been amended and are hereby entered.
The previous objections to the claims are hereby withdrawn due to applicant’s amendments.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
Claims  3-4, and 14-15, and 19-20 (and claims 5-8 by virtue of being dependent on claim 4) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to subject matter eligibility under 35 USC 101, the limitations and additional elements in claims 3-4, and 14-15, and 19-20, when considered in combination with the intervening claims amount to meaningful limitations and technical solution for allowing a user to verify a payslip as genuine, amounting to a practical application for reducing fraud from forged or altered payslips. Therefor the subject matter of claims 3-8, 14-15, and 19-20 are eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed 07/19/2022 with regards to 101 rejection of claims 1-2, 9-13, and 16-18 as being directed towards an abstract idea have been fully considered but they are not persuasive.

Applicant Argues #1:
The Examiner suggests that the claimed invention falls into the category of "organizing human activity". Applicant respectfully disagrees. According to the MPEP § 2106.04(a)(2), subsection II, "The grouping [of certain method of organizing human activity] is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people and is not expanded beyond these enumerated sub-groupings except in rare circumstances".
Applicant respectfully submits that the instant disclosure does not recite any fundamental economic principles or practices or commercial or legal interactions. Instead, they are directed to a method of verification of payslips for anti-fraud purposes. Unlike the examples provided in MPEP § 2106.04(a)(2), subsection II, the claims do not include forming an agreement in form of contracts, legal obligations, advertising, marketing or sales activities, or behavior, and business relations. MPEP § 2106.04(a)(2), subsection II B gives further examples of these subgroupings including contract agreements, such as "a transaction performance guaranty" and "processing insurance claims for a covered loss or policy event under an insurance policy"; legal obligations such as "tax-free exchanges of real estate" and "arbitration"; advertising, marketing, or sales activities such as "using advertising as an exchange or currency," "offer-based price optimization," and "structuring of a sales force or marketing company"; lastly, business relations such as "processing a credit application between a customer and dealer" and "processing information through a clearinghouse." The claims are not directed toward economic principles or practices such as hedging, insurance, or mitigating risk.

Examiner’s Response:
The  Examiner respectfully disagrees.  The claims are directed towards preparing and delivering a payslip and tracking and recording the information on the payslips.  Under broadest reasonable interpretation, these are commercial and legal interactions and therefor fall into category of organizing human activities.  Examiner notes, that the payslips are not verified in the independent claims, and the dependent claims which recite this feature was indicated as eligible subject matter. 

Applicant Argues #2:
In addition, Applicant respectfully submits that the financial features mentioned by the Examiner is the mean rather than the end of the claimed method. In other words, the claimed method described by the instant disclosure does not produce any output that contributes to the performance of economic principle such as hedging, insurance, or mitigating risk. Instead, the instant disclosure describes a method that uses above mentioned financial features with implementation of blockchain technologies as tools for anti-fraud purposes. Therefore, it is respectfully submitted that the claim does not recite an abstract idea, and thus is not "directed to" a judicial exception and is patent eligible.

Examiner’s Response:
Examiner respectfully disagrees, the blockchain in the independent claims is claimed in highly generic manner, such that it does not amount to an improvement to blockchains, but rather uses the blockchain as a tool for carry out the abstract process.  Further, applicant’s specification states “A distributed ledger, as used throughout this document, refers to a computer-only technology that enables the distributed recordation of transactions through a distributed ledger maintained by a network of computers. A blockchain is an example of a distributed ledger.”, showing that the blockchain is merely being used a tool for tracking information and describing the technical environment in which the idea is being limited to, and do not go beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the blockchain for tracking and subsequently verifying information (a hash) from a barcode on a payslip.  Verifying the payslip could also under broadest reasonable interpretation be considered a risk mitigation step.
Applicant Argues #3:
In the event that the Examiner believes a claim limitation should nonetheless be treated as reciting an abstract idea, the claim as a whole integrates the recited abstract idea into a practical application because the concept of the invention is integrated with blockchain technology for verifying payslips for anti-fraud purposes. The Applicant's claims include use of a computer and blockchain techniques to configuring hash and barcode. These methods and associated structures disclosed by the amended limitation improve the technological field of anti-fraud transactions of payslips by using blockchain technology.
In addition, Applicant respectfully asserts that the recitation of the various computer components are an integral part of the solution of Applicant's invention. Applicant's claims require the network of computers to secure and record transactions and analysis of a large amount of data in a quick and efficient manner. To accomplish this, computer components, which possess a large amount of computing power, and computer network that efficiently carries out calculation and recordation are required. Without the computing power of computer components and effective calculation algorithms, Applicant's claims requires a computer network for security reason and would be largely ineffective given the massive amount of time it would take to carry out Applicant's claims without computer components. Succinctly put, without the implementation of computer components and blockchain technology, Applicant's claims would have little to no practical value. Even assuming arguendo, a human or group of humans could perform such calculations and recordation manually, by the time those calculations are completed they would be out of date and of no practical value due to changing circumstances and the underlying data. The timeliness of such processes is a critical part of their practical utility. Accordingly, the recitation of various computer components is not post-solution activity but are a requisite part of the proposed solution.
For the reasons presented, Applicant respectfully requests that the § 101 rejection of independent claims 1-2, 9-13, and 16-18 be withdrawn. 
Therefore, Applicant respectfully asserts that the rejection of claims 1-2, 9-13, and 16-18 under 35 U.S.C. § 101 has been overcome.

Examiner’s Response:
The Examiner respectfully disagrees, the calculations are claimed at a high level, calculating a hash using a verification algorithm.  MPEP 2106.05(d) provides that this is well within the capabilities of a computer to perform repetitive calculations (“Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").  Furthermore, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  The only improvements identified in the specification are generic speed and efficiency improvements inherent in applying the use of a computer to any task.  The use of the blockchain and computer is generally linking the use of the judicial exception to a particular technological environment, and does not represent an improvement to additional elements themselves.  Therefore, this argument is not persuasive.
For the reasons above, the 101 rejection of Claims 1-2, 9-13, and 16-18 are hereby maintained.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9-13, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) – Claims 1-2, 9-13, and 16-18 pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards computer-implemented methods, an apparatus, and a computer program product stored on a computer-readable storage medium (explicitly defined as a physical or tangible storage device, see Applicant’s response filed 01/05/2022 pages 1-2, and [0143-0146] of the specification).
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, for instance claims 1, 12 , and 16, recite an idea in part by:
recording transactions;
preparing a payslip, the payslip having information regarding an employee, the information comprising a start date of pay period, an end date of pay period, a payment date, an employee number, and a social security number;
providing at least one hash for at least one portion of the information;
recording the at least one hash (and the information) as a blockchain transaction;
configuring a barcode as a pointer for locating the blockchain transaction;
responsive to configuring the barcode, inserting the barcode on the payslip; and
delivering the payslip to the employee.

Claim 10 recites an idea in part by:
uploading a payslip;
responsive to receiving the payslip, extracting a number of segments of information from the payslip, the information comprising a start date of pay period, an end date of pay period, a payment date, an employee number, and a social security number;
responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and
responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database.

The steps recited above under step 2A Prong 1 of recording transactions; preparing a payslip, the payslip having information regarding an employee; providing at least one hash for at least one portion of the information; recording the at least one hash as a blockchain transaction; configuring a barcode as a pointer for locating the blockchain transaction; responsive to configuring the barcode, inserting the barcode on the payslip; and delivering the payslip to the employee and uploading a payslip; responsive to receiving the payslip, extracting a number of segments of information from the payslip; responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a blockchain, a (verification) website, a database, an apparatus comprising a computer system and program code stored in a computer readable storage medium, and a processing unit nothing in the claim elements are directed towards anything other than commercial or legal interactions for tracking information (a hash) associated with a barcode on a payslip.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a blockchain, a website, a database, an apparatus comprising a computer system and program code stored in a computer readable storage medium, and a processing unit.  The blockchain, (verification) website, database, apparatus comprising a computer system and program code stored in a computer readable storage medium, and processing unit are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally links the idea to blockchain computer environment.  Mere instructions to apply the judicial exception using generic computer components and limiting the exception to particular environment is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a blockchain, (verification) website, database, apparatus comprising a computer system and program code stored in a computer readable storage medium, and processing unit to perform the steps of recording transactions; preparing a payslip, the payslip having information regarding an employee; providing at least one hash for at least one portion of the information; recording the at least one hash as a blockchain transaction; configuring a barcode as a pointer for locating the blockchain transaction; responsive to configuring the barcode, inserting the barcode on the payslip; and delivering the payslip to the employee. and uploading a payslip; responsive to receiving the payslip, extracting a number of segments of information from the payslip; responsive to extracting the number of segments of information, comparing the number of segments of information to corresponding information in a database; and responsive to comparing the number of segments of information to the corresponding information in the database, determining whether the number of segments of information match the corresponding information in the database amounts to no more than mere instructions to apply the exception using generic computer components and limiting the exception to blockchain computer environment.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, applicant’s specification states “A distributed ledger, as used throughout this document, refers to a computer-only technology that enables the distributed recordation of transactions through a distributed ledger maintained by a network of computers. A blockchain is an example of a distributed ledger.”, showing that the blockchain is merely being used a tool for tracking information, describing the environment in which the idea is being limited to.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the blockchain for tracking and verifying information (a hash) from a barcode on a payslip.  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  As noted above, claims 3-4, and 14-15, and 19-20, when considered in combination with the intervening claims and considering the additional elements in combination, amount to meaningful limitations and technical solution for allowing a user to verify a payslip as genuine, reducing fraud based on forged or altered payslips and are deemed eligible under 101.  Claim 2 and 9, however further defines the abstract concept for gathering and comparing information  (i.e. performing repetitive calculations) using the hash and the generic website as a tools to do so and configuring the service a pay-per-use service (a commercial  interaction).  Claim 11 recites abstract steps of sending and receiving information pertaining to analyzed information of the payslip using a generic website, akin to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); but for the recitation of generic computer components. The remaining rejected dependent claims are substantially similar to those above, and ineligible for the same reasons.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gates, US Patent 6411938 B1, discloses “The AP software 104 prints paystubs including employee name, address, SSN, pay period start and end dates, salary and hourly rate, hours, and amount of pay, taxes, deductions and additions, taxable company contributions, federal and state allowances, net pay, and year to date summaries.” NPL Blockchain in HR: 8 Ways Blockchain will Impact the HR Function by Erts discloses “The whole employee life-cycle would be disrupted by the implementation of blockchain technology as the current procedure to hire and on-board a new recruit can be lengthy.  From conducting the interviews, checking qualifications, validating work background and gathering references or applying for the necessary security checks – it all takes time…As blockchain would already hold all of this validated information, it would significantly reduce the time and energy spent on this process, simplifying the whole HR experience.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694